Exhibit 10.10

 

AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT

 

AMENDMENT, dated as of July 7, 2008 (the “Effective Date”), by and between
ACTIVISION.  INC., a Delaware corporation (the “Company”), and ROBERT A. KOTICK
(the “Executive”).

 

WHEREAS, the Company and the Executive have entered into an Employment
Agreement, dated as of December 1, 2007 (the “Employment Agreement”); and

 

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders, and the Executive has determined that it is in his
best interests, to enter into an amendment to the Employment Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.             Section 6 of the Employment Agreement shall be deleted in its
entirety and the following inserted in place thereof:

 


  6.           PERFORMANCE SHARES


 


(A)           GRANT.  ON THE CONSUMMATION DATE, THE COMPANY SHALL GRANT THE
EXECUTIVE ONE MILLION TWO HUNDRED AND FIFTY THOUSAND (1,250,000) SHARES OF
RESTRICTED COMPANY COMMON STOCK (THE “PERFORMANCE SHARES”) PURSUANT TO THE 2007
PLAN, AND IN ACCORDANCE WITH, THE PROVISIONS OF THIS AGREEMENT.  THE EXECUTIVE
SHALL HAVE NO ENTITLEMENT TO THE PERFORMANCE SHARES IF THE COMBINATION
TRANSACTIONS ARE NOT CONSUMMATED ON OR PRIOR TO DECEMBER 31, 2008.


 


(B)           VESTING.  SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, THE
PERFORMANCE SHARES SHALL VEST IN FIVE (5) TWENTY PERCENT (20%) INCREMENTS ON
EACH OF THE FIRST, SECOND, THIRD AND FOURTH ANNIVERSARIES OF THE CONSUMMATION
DATE, AND ON THE EXPIRATION DATE (EACH SUCH ANNIVERSARY AND THE EXPIRATION DATE,
A “PERFORMANCE VESTING DATE”), IN EACH CASE SUBJECT TO THE COMPANY ACHIEVING OR
EXCEEDING THE COMPOUND ANNUAL TOTAL SHAREHOLDER RETURN TARGETS (THE “PERFORMANCE
TARGETS”) AT THE END OF THE APPLICABLE PERFORMANCE PERIOD SHOWN IN THE FOLLOWING
SCHEDULE (EACH, A “PERFORMANCE PERIOD”):

 

Performance Period

 

Performance Target

 

 

 

For the Performance Period

Beginning on the

Consummation Date and

Ending on the:

 

Compound Annual
Total Shareholder
Return to be attained
at the End of
Performance Period*

 

Number of
Performance Shares
to Vest Upon
Attainment of
Performance Target

 

1st anniversary of the Consummation Date

 

0

%

250,000

 

2nd anniversary of the Consummation Date

 

5

%

250,000

 

3rd anniversary of the Consummation Date

 

7.5

%

250,000

 

4th anniversary of the Consummation Date

 

15

%

250,000

 

Expiration Date

 

18

%

250,000

 

 

--------------------------------------------------------------------------------

*Subject to termination of employment provisions below.

 

1

--------------------------------------------------------------------------------


 

; provided, however, that if the Company fails to achieve a Performance Target
as of the last day of an applicable Performance Period (each such Performance
Period, a “Missed Performance Period”), but achieves the Performance Target
required to be attained for a subsequent Performance Period, then, on the
applicable subsequent Performance Vesting Date, the Executive shall vest in all
Performance Shares for the applicable Performance Period and all prior Missed
Performance Periods to the extent not already vested.

 

Subject to Sections 6(c) and 10(b), vesting of the Performance Shares is also
subject to the Executive remaining continuously employed by the Company Group
through the end of the applicable Performance Period.  The Company’s compound
annual total shareholder return shall be as reported by Bloomberg L.P. (or such
other comparable reporting service that the Compensation Committee may designate
from time to time).  On the date that one or more of the Performance Share no
longer have the possibility of vesting pursuant to the terms of this Agreement,
such Performance Shares, shall immediately be forfeited to the Company without
payment of consideration by the Company.

 


(C)           TERMINATION OF EMPLOYMENT.  TO THE EXTENT NOT PREVIOUSLY VESTED
UNDER SECTION 6(B) AS OF THE DATE OF TERMINATION, UPON A TERMINATION OF
EMPLOYMENT WITH THE COMPANY GROUP PURSUANT TO SECTION 7(A), 7(B), 7(C) OR
7(F) (OTHER THAN A TERMINATION FOLLOWING A CHANGE OF CONTROL (AS DEFINED IN
SECTION 10)), THE EXECUTIVE SHALL VEST IN A NUMBER OF THE PERFORMANCE SHARES
DETERMINED AS FOLLOWS:


 

(I)                                     IF THE DATE OF TERMINATION OCCURS DURING
THE PERFORMANCE PERIOD ENDING ON THE FIRST ANNIVERSARY OF THE CONSUMMATION DATE
(THE “FIRST PERFORMANCE PERIOD”), (A) THE EXECUTIVE SHALL VEST IN ONE HUNDRED
(100%) PERCENT OF THE PERFORMANCE SHARES APPLICABLE TO THE FIRST PERFORMANCE
PERIOD AND (B) ALL PERFORMANCE PERIODS FOLLOWING THE FIRST PERFORMANCE PERIOD
SHALL BE TREATED AS REMAINING PERFORMANCE PERIODS (AS DEFINED BELOW) PURSUANT TO
SECTION 6(C)(IV)).

 

(II)                                  IF THE DATE OF TERMINATION OCCURS DURING
THE PERFORMANCE PERIOD ENDING ON THE SECOND ANNIVERSARY OF THE CONSUMMATION DATE
(THE “SECOND PERFORMANCE PERIOD”):

 

2

--------------------------------------------------------------------------------


 

(A)                              IF THE COMPOUND ANNUAL TOTAL SHAREHOLDER RETURN
THROUGH THE DAY IMMEDIATELY PRECEDING THE DATE OF TERMINATION (AS DEFINED IN
SECTION 8) EQUALS OR EXCEEDS THE PERFORMANCE TARGET THAT IS REQUIRED TO BE
ACHIEVED FOR THE SECOND PERFORMANCE PERIOD, THEN ALL OF THE PERFORMANCE SHARES
THAT WOULD HAVE VESTED HAD THE EXECUTIVE REMAINED EMPLOYED THROUGH THE LAST DAY
OF THE SECOND PERFORMANCE PERIOD SHALL VEST ON THE DATE OF TERMINATION;

 

(B)                                IF THE COMPOUND ANNUAL TOTAL SHAREHOLDER
RETURN THROUGH THE DAY IMMEDIATELY PRECEDING THE DATE OF TERMINATION IS LESS
THAN THE PERFORMANCE TARGET THAT IS REQUIRED TO BE ACHIEVED FOR THE SECOND
PERFORMANCE PERIOD, BUT THE COMPOUND ANNUAL TOTAL SHAREHOLDER RETURN THROUGH THE
END OF THE SECOND PERFORMANCE PERIOD (DETERMINED AT THE END OF THE SECOND
PERFORMANCE PERIOD) EQUALS OR EXCEEDS THE PERFORMANCE TARGET FOR THE SECOND
PERFORMANCE PERIOD, THEN ALL OF THE PERFORMANCE SHARES THAT WOULD HAVE VESTED
HAD THE EXECUTIVE REMAINED EMPLOYED THROUGH THE LAST DAY OF THE SECOND
PERFORMANCE PERIOD SHALL VEST ON THE LAST DAY OF THE SECOND PERFORMANCE PERIOD;
AND

 

(C)                                IF THE COMPOUND ANNUAL TOTAL SHAREHOLDER
RETURN THROUGH THE DAY IMMEDIATELY PRECEDING THE DATE OF TERMINATION EQUALS OR
EXCEEDS THE PERFORMANCE TARGET THAT IS REQUIRED TO BE ACHIEVED FOR THE
PERFORMANCE PERIOD ENDING ON THE THIRD ANNIVERSARY OF THE CONSUMMATION DATE (THE
“THIRD PERFORMANCE PERIOD”), THE PERFORMANCE SHARES THAT WOULD HAVE VESTED HAD
THE EXECUTIVE REMAINED EMPLOYED THROUGH THE END OF THE THIRD PERFORMANCE PERIOD
SHALL VEST ON THE DATE OF TERMINATION.

 

(III)                               IF THE TERMINATION DATE OCCURS DURING ANY OF
THE PERFORMANCE PERIODS ENDING ON THE THIRD OR FOURTH ANNIVERSARY OF THE
CONSUMMATION DATE OR THE EXPIRATION DATE (EACH, A “TERMINATION PERFORMANCE
PERIOD”):

 

(A)                              IF THE COMPOUND ANNUAL TOTAL SHAREHOLDER RETURN
THROUGH THE DAY IMMEDIATELY PRECEDING THE DATE OF TERMINATION EQUALS OR EXCEEDS
THE PERFORMANCE TARGET THAT IS REQUIRED TO BE ACHIEVED FOR THE TERMINATION
PERFORMANCE PERIOD IN WHICH THE DATE OF TERMINATION OCCURRED, THEN ALL OF THE
PERFORMANCE SHARES THAT WOULD HAVE VESTED HAD THE EXECUTIVE REMAINED EMPLOYED
THROUGH THE LAST DAY OF SUCH TERMINATION PERFORMANCE PERIOD SHALL VEST ON THE
DATE OF TERMINATION;

 

(B)                                IF THE COMPOUND ANNUAL TOTAL SHAREHOLDER
RETURN THROUGH THE DAY IMMEDIATELY PRECEDING THE DATE OF TERMINATION IS LESS
THAN THE PERFORMANCE TARGET THAT IS REQUIRED TO BE ACHIEVED FOR THE TERMINATION
PERFORMANCE PERIOD IN WHICH THE DATE OF TERMINATION OCCURRED, BUT THE COMPOUND
ANNUAL TOTAL SHAREHOLDER RETURN

 

3

--------------------------------------------------------------------------------


 

THROUGH THE END OF SUCH TERMINATION PERFORMANCE PERIOD (DETERMINED AT THE END OF
SUCH TERMINATION PERFORMANCE PERIOD) EQUALS OR EXCEEDS THE PERFORMANCE TARGET
FOR SUCH TERMINATION PERFORMANCE PERIOD, THEN ALL OF THE PERFORMANCE SHARES THAT
WOULD HAVE VESTED HAD THE EXECUTIVE REMAINED EMPLOYED THROUGH THE LAST DAY OF
SUCH TERMINATION PERFORMANCE PERIOD SHALL VEST ON THE LAST DAY OF SUCH
TERMINATION PERFORMANCE PERIOD;

 

(C)                                IF THE COMPOUND ANNUAL TOTAL SHAREHOLDER
RETURN THROUGH THE DAY IMMEDIATELY PRECEDING THE DATE OF TERMINATION EQUALS OR
EXCEEDS THE PERFORMANCE TARGET THAT IS REQUIRED TO BE ACHIEVED FOR THE
PERFORMANCE PERIOD IMMEDIATELY FOLLOWING THE TERMINATION PERFORMANCE PERIOD IN
WHICH THE DATE OF TERMINATION OCCURRED, IF ANY (THE “SUBSEQUENT PERFORMANCE
PERIOD”), THE PERFORMANCE SHARES THAT WOULD HAVE VESTED HAD THE EXECUTIVE
REMAINED EMPLOYED THROUGH THE END OF THE SUBSEQUENT PERFORMANCE PERIOD SHALL
VEST ON THE DATE OF TERMINATION; AND

 

(D)                               IF THE COMPOUND ANNUAL TOTAL SHAREHOLDER
RETURN THROUGH THE DAY IMMEDIATELY PRECEDING THE DATE OF TERMINATION IS LESS
THAN THE PERFORMANCE TARGET THAT IS REQUIRED TO BE ACHIEVED FOR THE SUBSEQUENT
PERFORMANCE PERIOD, BUT THE COMPOUND ANNUAL TOTAL SHAREHOLDER RETURN THROUGH THE
END OF THE TERMINATION PERFORMANCE PERIOD (DETERMINED AT THE END OF THE
TERMINATION PERFORMANCE PERIOD) EQUALS OR EXCEEDS THE PERFORMANCE TARGET FOR THE
SUBSEQUENT PERFORMANCE PERIOD, THEN ALL OF THE PERFORMANCE SHARES THAT WOULD
HAVE VESTED HAD THE EXECUTIVE REMAINED EMPLOYED THROUGH THE LAST DAY OF THE
SUBSEQUENT PERFORMANCE PERIOD SHALL VEST ON THE LAST DAY OF THE TERMINATION
PERFORMANCE PERIOD.

 

(IV)                              TO THE EXTENT VESTING DID NOT OCCUR PURSUANT
TO SECTIONS 6(C)(I), 6(C)(II), OR 6(C)(III), IF THE COMPANY ATTAINS OR EXCEEDS
THE PERFORMANCE TARGETS (DETERMINED AT THE END OF THE APPLICABLE PERFORMANCE
PERIOD) FOR ANY PERFORMANCE PERIODS FOLLOWING THE PERFORMANCE PERIOD IN WHICH
THE DATE OF TERMINATION OCCURS, IF ANY (EACH, A “REMAINING PERFORMANCE PERIOD”),
THEN A PRORATED PORTION (AS DEFINED BELOW) OF THE PERFORMANCE SHARES THAT WOULD
HAVE VESTED HAD THE EXECUTIVE REMAINED EMPLOYED THROUGH THE LAST DAY OF SUCH
REMAINING PERFORMANCE PERIOD(S) SHALL VEST ON SUCH DATE.  THE “PRORATED PORTION”
SHALL BE DETERMINED USING A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS BEGINNING ON THE CONSUMMATION DATE AND ENDING ON THE DATE OF TERMINATION
AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS BEGINNING ON THE CONSUMMATION
DATE AND ENDING ON THE EXPIRATION DATE.

 

2.             Sections 9(a)(vii), 9(b)(viii), 9(d)(viii)  6 of the Employment
Agreement shall be deleted in its entirety and the following inserted in place
thereof:

 

4

--------------------------------------------------------------------------------


 

“THE PERFORMANCE SHARES SHALL BE TREATED IN ACCORDANCE WITH
SECTION 6(C) HEREOF.”

 

3.   SECTION 9(C)(II) OF THE EMPLOYMENT AGREEMENT SHALL BE DELETED IN ITS
ENTIRETY.

 

4.  SECTION 10(B) (V) OF THE EMPLOYMENT AGREEMENT SHALL BE DELETED IN ITS
ENTIRETY.

 

5.             This Amendment shall be effective as of the Effective Date.

 

6.             All capitalized terms used herein that are not otherwise defined
in this Amendment shall have the meanings assigned to them in the Agreement, as
amended hereby.

 

7.             Except as set forth in this Amendment, the Agreement shall remain
in full force and effect in accordance with its terms.

 

8.             This Amendment may be executed by either of the parties hereto in
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Amendment, as of the day and year first written above.

 

 

 

ACTIVISION, INC.

 

 

 

 

 

By:

/s/ George L. Rose

 

 

Name:  George L. Rose

 

 

Title:  Secretary

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

  /s/ Robert A. Kotick

 

ROBERT A. KOTICK

 

5

--------------------------------------------------------------------------------